t c memo united_states tax_court john wesley winters jr petitioner v commissioner of internal revenue respondent docket no 11606-03l filed date john wesley winters jr pro_se j craig young for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination sustained a proposed levy with respect to petitioner’s unpaid taxes for the issue for decision is whether petitioner has shown that his reported tax_liability for was eliminated by losses_incurred in and unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in raleigh north carolina at the time that the petition was filed on date respondent sent to petitioner a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 with respect to petitioner’s federal income taxes for attached to the letter was an account summary showing that petitioner’s liability for consisted of an assessed balance of dollar_figure plus statutory additions to tax penalties and interest of dollar_figure for a total of dollar_figure petitioner responded to the letter by submitting a timely request for collection_due_process_hearing form dated date a telephonic hearing was held in which petitioner contended that he incurred schedule c profit or loss from business_losses in later periods that he thought should offset the income from reported on the return as filed on date the office of appeals mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s federal income taxes for the notice included the following statement relevant issues presented by the taxpayer in your request for a hearing you challenged the correctness of the liability by stating that you incurred losses in future periods that you thought should offset the income from when questioned about this you stated that you did not amend the applicable returns to compute any loss_carrybacks nor did you present a reasonable argument as to why a carryback is applicable the service_center received your return for tax_year on date the statute_of_limitations for amending this return has since expired and we show no record that you have made any challenges to this liability prior to this hearing the liability is comprised of original tax due with return penalties and interest no examination assessments or other changes to the account have been made opinion at the time of trial petitioner acknowledged that there is no question that the income for the period of ‘93 is an amount that is correct petitioner contended however that his income in and was substantially lower than that in ‘93 petitioner did not dispute respondent’s assertion that his return for was filed in date and that no returns were filed by him for the period from through petitioner presented no evidence concerning the manner in which he allegedly incurred operating losses that could be carried back to petitioner did not present copies of his returns for or or any other explanation of the losses that he was claiming before during or after trial petitioner has offered no explanation of why any losses that were incurred in and would not have been taken into account when he belatedly filed in his return for petitioner has failed to show that the assessed liability for is erroneous in any respect although he claims inability to pay the liability he has neither offered any collection alternatives nor complied with requirements for an offer_in_compromise see sec_301_7122-1 proced admin regs on the record in this case the notice_of_determination that was sent to petitioner must be sustained decision will be entered for respondent
